Citation Nr: 1749357	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to April 1971, to include service in the Republic of Vietnam.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from April 1971 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2016, the RO granted service connection for a right shoulder disability.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

In July 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for a sleep disorder and hypertension secondary to service-connected diabetes, entitlement to increased ratings for service-connected posttraumatic stress disorder and diabetes, and entitlement to a total disability rating due to individual unemployability (TDIU) have been raised by the record in a September 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).



FINDING OF FACT

A chronic knee disorder was not shown in active service; knee arthritis was not diagnosed within a year of active service discharge; and the weight of the evidence is against a finding that any bilateral knee disorder is etiologically related to his active service or incurred in or aggravated by a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination and neither he, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

The Veteran filed his service connection claim in April 2012, which was denied in January 2013 and April 2013 rating decisions.  The Veteran asserts that his bilateral knee disorder is due to his active service and/or due to annual training in the mid-1980s.

The Veteran's STRs show that he denied having any knee symptoms at his active duty separation physicals in April 1971.  He also had a normal examination of his lower extremities with no knee symptoms noted.

The Veteran's reserve STRs show that in August 1975, he continued to deny having any knee symptoms and had a normal examination of his lower extremities.  In December 1983, he continued to deny any knee symptoms.  The first mention of knee symptoms is not until September 1995 when he was diagnosed with left knee arthritis.  In April 1996, he was put on a physical profile for bilateral knee pain.

In February 2016, the Veteran was afforded a VA examination.  He reported injuring his knee, although he was not sure which one, during basic training but he did not report to sick call.  He reported that after active service, he worked as a truck driver until 1984 and started working for the post office in 1987.  He reported that stood sorting mail for three to four years part-time then worked fulltime as a letter carrier from 1994 through 2007, before returning to truck driving.  After reviewing the Veteran's claims file, interviewing him, and conducting a physical examination, the examiner opined that the Veteran's bilateral knee disorder was less likely than not due to his active service.  The examiner reported that the Veteran's entrance and separation examinations were silent for knee conditions.  The examiner also opined that the Veteran's bilateral knee disorder was less likely than not due to an in-service injury, event, or illness during a period of ACDUTRA.  The examiner reported that knee arthritis affected patients over 50 years of age and that osteoarthritis, also called degenerative joint disease, was the most common type of arthritis.  The examiner reported that people with certain occupations that include repetitive stress, such as kneeling, squatting, or lifting heavy weights, were more likely to develop knee osteoarthritis.  The examiner reported that the Veteran was a postal carrier for many years, which required daily cumulative stress on his knees, in addition to being obese since at least 2002.  

The Veteran has not submitted any medical evidence supporting his contention that his bilateral knee disorder is due to or the result of his active service or incurred during a period of ACDUTRA.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's bilateral knee disorder was less likely than not incurred in or due to his active service or incurred during a period of ACDUTRA.  This opinion has not been undermined or called into question by any competent medical evidence of record.  

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for a knee disorder.

The Veteran submitted a statement from a fellow service-member A.P. who recalled the Veteran injuring his knees in 1984.  However, A.P. did not identify which knee was injured, and while he stated that the Veteran limped for the remainder of annual training, he did not report noticing any long term knee problems.

Consideration has been given to the statements of the Veteran and A.P. that he injured his knees during a period of ACDUTRA.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, namely the etiology of knee arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Knee arthritis is not the types of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran and A.P. are competent to report knee injuries and the Veteran is competent to report knee pain, to the extent they are identifiable by observation (symptoms such as pain), they have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The record does not contain evidence of a diagnosis of a continuously ongoing knee problems from the Veteran's active service to the present, as the first clinical evidence of a chronic left knee disability does not appear until at least September 1995, more than two decades after separation from active duty service.  In addition, at his separation examination, the Veteran's lower extremities were normal.  As such, the Board does not find that the evidence of record shows continuous bilateral knee symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a bilateral knee disorder.  The record contains no objective medical diagnosis of a chronic bilateral knee disorder until 1995.  Therefore, the presumption of service connection has not been triggered.  Finally, the weight of the evidence shows that the Veteran's bilateral knee disorders were not due to a period of ACDUTRA.  

Accordingly, the criteria for service connection have not been met for a chronic bilateral knee disorder.  That is, the evidence does not show that a chronic bilateral disorder was diagnosed in active service or within a year of service, the weight of the evidence is against a finding that a bilateral knee disorder has existed continuously since service, and the weight of the evidence is against a finding that the Veteran's bilateral knee disorder was due to a period of ACDUTRA.  Therefore, the claim is denied.  


ORDER

Service connection for a bilateral knee disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


